Citation Nr: 0935903	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  02-16 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder ("PTSD").

2.  Entitlement to service connection for a testicle 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 





INTRODUCTION

This matter initially came before the Board of Veterans' 
Appeals ("BVA" or "Board") on appeal from a June 2002 
rating decision of the Department of Veterans Affairs 
("VA") Regional Office ("RO") in Muskogee, Oklahoma in 
which the RO denied, among other things, the benefits sought 
on appeal.  The appellant, who served on active duty for 
training from July 1974 to November 1974 and served on active 
duty from March 1977 to November 1978, appealed that decision 
to the BVA.  Thereafter, the RO referred the case to the 
Board for appellate review.    

The Board remanded the appellant's case for further 
development in August 2004.  Subsequent to the completion of 
that development, the case was returned to the Board for 
further review.  Thereafter, the Board issued a decision in 
December 2007 in which it denied, among other issues, the 
above-referenced claims.  The appellant appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims ("CAVC" or "Court").  In a July 2009 order, the 
Court remanded the Board's December 2007 decision as that 
decision related to the appellant's claims of entitlement to 
service connection for PTSD and a testicle disorder in light 
of a Joint Motion for Partial Remand ("Joint Motion") 
submitted by the parties. See July 2009 Joint Motion for 
Partial Remand; July 2009 CAVC order.  The case has since 
been returned to the Board for further review.  

After reviewing the instructions set forth in the July 2009 
Joint Motion in conjunction with the evidence contained in 
the claims file, the Board finds that additional development 
of the appellant's claims of entitlement to service 
connection for PTSD and a testicle disorder is necessary.  As 
such, these claims are hereby REMANDED to the RO via the 
Appeals Management Center ("AMC") in Washington, DC.  The 
RO will contact the appellant and inform him that further 
action is required on his part.  





REMAND

Unfortunately, a review of the record with respect to the 
appellant's claims of entitlement to service connection for 
PTSD and a testicle disorder discloses a need for further 
development prior to final appellate review.  

In terms of the above-referenced claims, the Board initially 
observes that VA's General Counsel and the appellant argued 
in the July 2009 Joint Motion referenced above that the Board 
failed to provide adequate reasons and bases with respect to 
VA's compliance with the Veterans Claims Assistance Act of 
2000 ("VCAA") in terms of assisting the appellant in 
obtaining evidence necessary to substantiate his PTSD service 
connection claim. July 2009 Joint Motion for Partial Remand, 
pgs. 
2-4.  Specifically, the parties argued that the Board failed 
to adequately explain how VA satisfied its duty to assist 
with respect to obtaining the appellant's service personnel 
records from July 1974 to November 1974 and March 1977 to 
November 1978. Id., p. 3.  In addition, the parties asserted 
that the evidence of record failed to demonstrate that VA 
attempted to obtain the appellant's service personnel records 
after receiving a negative response from the National 
Personnel Records Center in relationship to one request for 
records; nor explained the futility of such efforts as 
mandated under the provisions of 38 U.S.C.A. § 5103A(b)(3), 
38 C.F.R. § 3.159(c)(2) and 38 C.F.R § 3.159(e). Id.  The 
parties argued that upon remand, the Board should be asked to 
explain why the provisions of 38 U.S.C.A. § 5103A(b)(3) and  
38 C.F.R. § 3.159(c)(2) do not require additional attempts to 
procure the appellant's personnel records in the context of 
his PTSD service connection claim, or in the alternative, VA 
should attempt to obtain the personnel records pursuant to 
the procedures of 38 C.F.R. § 3.159(c)(2) and 38 C.F.R 
§ 3.159(e). Id., p. 4.  In its July 2009 order, the Court 
granted the parties Joint Motion for Partial Remand and 
ordered that the Board comply with the instructions set forth 
therein.
 
Although a review of the record in this case reveals that the 
RO has attempted on several occasions to obtain the 
appellant's service personnel records without success from 
the National Personnel Records Center and the Office of the 
Adjutant General, and has notified the appellant of the 
inability to obtain these records in the context of 
requesting the appellant's assistance (see letters dated in 
December 2001 and January 2005), the claims file does not 
contain any specific memorandum or document detailing the 
RO's efforts to procure the appellant's service personnel 
records or indicates that further efforts to obtain these 
records would be futile. See 38 C.F.R § 3.159(e).  Therefore, 
in light of the instructions set forth in the July 2009 Joint 
Motion for Partial Remand, the Board finds that the 
appellant's claim of entitlement to service connection for 
PTSD should be remanded to the RO for the purpose of once 
again attempting to obtain the appellant's service personnel 
records.  In doing so, the RO should document all avenues 
taken to obtain the appellant's records and the ultimate 
outcome of such attempts.  

In addition to the foregoing, the parties asserted in the 
July 2009 Joint Motion for Partial Remand that the Board 
failed to provide an adequate statement of reasons and bases 
regarding whether a VA examination was necessary for the 
appellant's testicle disability claim pursuant to the case of 
McClendon v. Nicholson¸ 20 Vet. App. 79 (2006). See Joint 
Motion for Partial Remand, p. 4.  In support of this 
argument, the parties cited to a February 1979 post-service 
medical record in which the appellant was seen with 
complaints of, among other things, intermittent swelling and 
pain in the right testicle that he indicated he experienced 
during his period of service. Id., pgs. 4-5.  After reviewing 
the evidence of record in light of the Joint Motion for 
Partial Remand, the Board finds that the February 1979 post-
service medical record raises the possibility that the 
appellant's testicle disorder may be associated with his 
period of active service.  Therefore, the appellant should be 
afforded a VA evaluation for the purpose of obtaining a 
medical opinion as to the nature and etiology of his current 
testicle disorder. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed in regards 
to the appellant's claims of 
entitlement to service connection for 
PTSD and a testicle disorder, including 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A and 5107. 
See also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

2.  The RO should pursue all reasonable 
avenues of development in an attempt to 
obtain the appellant's service 
personnel file and records from his 
July 1974 to November 1974 period of 
active duty for training and his March 
1977 to November 1978 period of active 
service in accordance with 38 U.S.C.A. 
§ 5103A(b)(3) and 38 C.F.R. 
§ 3.159(c)(2).  In doing so, the RO 
should document all avenues taken to 
obtain the appellant's records and the 
ultimate outcome of such attempts.  If 
the RO's attempts to obtain the 
appellant's service personnel records 
are unsuccessful, the RO should notify 
the appellant of VA's inability to 
obtain his records in accordance with 
38 C.F.R § 3.159(e).   

3.  The RO should arrange for the 
appellant to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of any 
testicle disorder found to be present.  
The appellant's claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed and all findings should be 
reported in detail. The examiner should 
opine as to whether it is at least as 
likely as not that any testicle 
disorder found to be present had its 
onset in or is related to the 
appellant's active period of service or 
period of active duty for training.  In 
providing the medical opinion, the 
examiner should specifically address 
and consider the appellant's service 
medical records; his post-service 
medical records; the history of the 
appellant's claimed testicle disorder 
as documented in the other evidence of 
record; and the appellant's statements.  
A clear rationale for all opinions 
would be helpful, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  

4.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the appellant's 
claims of entitlement to service 
connection for PTSD and a testicle 
disorder.  If the benefits sought by 
the appellant are not granted, the 
appellant and his representative should 
be furnished a Supplemental Statement 
of the Case and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development and to comply with a Court order; and the Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The appellant 
is free to submit any additional evidence and/or argument he 
desires to have considered in connection with his current 
appeal. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the appellant unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).




